In an action by an infant to recover damages for personal injuries and by his mother for medical expenses and loss of services, the appeal is from an order directing the infant appellant to submit to a physical examination (Civ. Prae. Act, § 306). Order reversed, without costs, and motion denied. In order to have justified the granting of the motion it should have satisfactorily appeared that respondent was ignorant of the nature and extent of the injuries complained of. There is no such showing on the part of respondent. To the contrary, an examination has been had at respondent’s instance, and he does not claim that that examination has not fully apprised him of the nature of the claimed injuries. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.